Title: To Thomas Jefferson from Thomas Read, 15 February 1781
From: Read, Thomas
To: Jefferson, Thomas



Sir
Charlotte 15. February 1781.

By an express Received yesterday from the Honorable Paul Carrington Esqr. enclosing two others from Cols. Coleman and Cock of Halifax, information was given me that Lord Cornwallis with his Main Army were on their March to the borders of Virginia, and were then within thirty five Miles of Boyd’s ferry on Dan River.  I have thought proper to Order out part of our Militia to Reinforce General Morgan who is said to be in the front of Cornwallis and have retreated across Dan.
I thought it a duty incumbant on me to give you this early intelegance. Any Orders you have to give respecting the Militia in this Quarter, the bearer of this Mr. Watkins will take Charge of em.
I am Your Excellency’s Most Obt. St.,

Thomas Read

